                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         RABAB ABDULHADI,
                                   4                                                       Case No. 18-cv-04662-YGR
                                                       Plaintiff,
                                   5
                                                  v.                                       CASE MANAGEMENT AND PRETRIAL
                                   6                                                       ORDER
                                         BOARD OF TRUSTEES OF THE CALIFORNIA
                                   7     STATE UNIVERSITY, ET AL.,
                                   8                  Defendants.
                                              TO ALL PARTIES AND COUNSEL OF RECORD:
                                   9
                                              The Court hereby sets the following trial and pretrial dates:
                                  10
                                                                           PRETRIAL SCHEDULE
                                  11
                                        CASE MANAGEMENT CONFERENCE:                           Monday, April 6, 2020 at 2:00 p.m.
                                  12
Northern District of California
 United States District Court




                                        REFERRED TO MAGISTRATE JUDGE FOR
                                  13    MANDATORY SETTLEMENT CONFERENCE TO BE                 June 30, 2020
                                        COMPLETED BY:
                                  14

                                  15    LAST DAY TO JOIN PARTIES OR AMEND                     Only with Court approval and for good
                                        PLEADINGS:                                            cause
                                  16
                                        NON-EXPERT DISCOVERY CUTOFF:                          August 14, 2020
                                  17
                                        DISCLOSURE OF EXPERT REPORTS:
                                  18                                                          Opening: August 28, 2020
                                        ALL EXPERTS, RETAINED AND NON-RETAINED
                                  19    MUST PROVIDE WRITTEN REPORTS COMPLIANT                Rebuttal: September 11, 2020
                                        WITH FRCP 26(A)(2)(B):
                                  20
                                        EXPERT DISCOVERY CUTOFF:                              September 25, 2020
                                  21
                                        DISPOSITIVE MOTIONS1 / DAUBERT MOTIONS To             On a 35-day notice. [filed by October 2,
                                  22
                                        BE HEARD BY:                                          2020]
                                  23
                                        COMPLIANCE HEARING (SEE PAGE 2)                       Friday, January 22, 2021 at 9:01 a.m.
                                  24
                                        JOINT PRETRIAL CONFERENCE STATEMENT:                  January 29, 2021
                                  25
                                        PRETRIAL CONFERENCE:                                  Friday, February 12, 2021 at 9:00 a.m.
                                  26

                                  27
                                              1
                                              See Standing Order regarding Pre-filing Conference Requirements for motions for
                                  28
                                       summary judgment.
                                   1    TRIAL DATE :                                           Monday, March 1, 2021 at 8:30 a.m. for
                                                                                               Jury Trial
                                   2
                                       Pursuant to the Court’s Pretrial Instructions in Civil Cases at Section 2, trial counsel shall meet
                                   3
                                       and confer in advance of the Pretrial Conference. The compliance hearing on Friday, January 22,
                                   4
                                       2021 at 9:01 a.m. is intended to confirm that counsel have reviewed the Court’s Pretrial Setting
                                   5
                                       Instructions and are in compliance therewith. The compliance hearing shall be held in the Federal
                                   6
                                       Courthouse, 1301 Clay Street, Oakland, California, in Courtroom 1. Five (5) business days prior
                                   7
                                       to the date of the compliance hearing, the parties shall file a one-page JOINT STATEMENT
                                   8
                                       confirming they have complied with this requirement or explaining their failure to comply. If
                                   9
                                       compliance is complete, the parties need not appear and the compliance hearing will be taken off
                                  10
                                       calendar. Telephonic appearances will be allowed if the parties have submitted a joint statement
                                  11
                                       in a timely fashion. Failure to do so may result in sanctions.
                                  12
Northern District of California




                                              The parties must comply with both the Court’s Standing Order in Civil Cases and Standing
 United States District Court




                                  13
                                       Order for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All
                                  14
                                       Standing Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.
                                  15
                                              IT IS SO ORDERED.
                                  16
                                       Dated: November 8, 2019
                                  17
                                                                                        ______________________________________
                                  18                                                    YVONNE GONZALEZ ROGERS
                                                                                        United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
